                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               GREENVILLE DIVISION

    BRENDA J. COOPER, et al.                                                               PLAINTIFFS

    V.                                                                     NO. 4:16-CV-52-DMB-JMV

    MERITOR, INC., et al.                                                                DEFENDANTS


                                                ORDER

         On August 15, 2018, the defendants in this environmental litigation, citing the high-profile

nature of this case, filed a motion asking the Court to “(1) empanel a larger-than-normal venire,

(2) exclude Grenada County from the venire, (3) use a pre-venire jury questionnaire, and (4)

provide each party with additional peremptory strikes.” Doc. #778 at 2. Additionally, the motion

seeks a district-wide venire “[i]f the Court does not believe that these tools will be successful in

empaneling an impartial jury.” Id. The plaintiffs did not respond to the motion or to the

memoranda the defendants filed in support.1

         As an initial matter, the Court notes that pre-venire exclusion of Grenada County residents

is inappropriate. See 28 U.S.C. § 1863(b)(3) (district jury plan must “ensure that each county …

within the district … is substantially proportionally represented”). Accordingly, to the extent the

motion seeks such relief, it will be denied. However, given the publicity associated with this

litigation, the Court concludes that the remaining safeguards sought by the defendants are

appropriate and necessary for ensuring an impartial jury. Accordingly:




1
  The defendants filed an initial memorandum and later sought, and received, leave to file a supplemental
memorandum. See Doc. #854. The order granting leave to supplement provided the plaintiffs an opportunity to
respond. Id.
           1.       The defendants’ motion to protect jury selection [778] is GRANTED in Part and

                    DENIED in Part.

           2.       The Court will draw a district-wide venire of at least three times the normal size.

           3.       The Court will utilize a pre-venire jury questionnaire.2

           4.       The parties will be entitled to additional peremptory strikes, with the precise

                    number to be determined at a later date.3

           SO ORDERED, this 28th day of March, 2019.

                                                                  /s/Debra M. Brown
                                                                  UNITED STATES DISTRICT JUDGE




2
    The parties must submit a joint proposed jury questionnaire no later than five (5) weeks before trial.
3
    The defendants did not seek a specific number of peremptory strikes in their motion.

                                                             2
